department of the treasury internal_revenue_service tax_exempt_and_government_entities_division a taxpayer b employer_identification_number c person to contact d identification_number e telephone number f location g date h date l tax_court j taxpayer advocate’s office a number release date uil date date taxpayer_identification_number b person to contact c identification_number d contact telephone number e last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district f dear sir or madam this is a final adverse determination_letter as to a exempt status under sec_501 of the internal_revenue_code recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked effective g for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes you operate for the benefit of private interests and your net_earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending h and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses i you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to j taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours r c johnson director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities oivision taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear sir or madam we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary e r if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and ‘promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the - claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that-a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at - if you have any questions please call the contact person at the telephone number _ shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely re johnson director eo examinations _ enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer department of the treasury internal_revenue_service explanation of items schedule no or exhibit year pesiod ended issue is revocation of exempt status appropriate due to the in president purchase of assets costing in and for the private benefit and personal_use of the then facts - herein after called was formed on as a not-for-profit organization to rehabilitate and re-sell housing in the city of directors and one president on the board_of directors as had follows president chairman of the board_of directors director director director employees identified included managers and provided accounting services director director as executive director and two project _ gpa ‘received grant funds from the federal department of housing and urban development through the city of and resale to residents of the city of - to subsidize rehabilitation of housing the city’s records show that ‘ recelved for the rehabilitation of homes for infill and ‘for administration infill is described as the purchase of vacant lots and construction of new homes thereon accounting_records indicate purchase and rehabilitation of y which were sold for a total of total cost of ‘accounting records indicate costs to rehabilitate at least partially additional properties at a cost of sold a residence it deposited sales proceeds in one of its bank accounts these proceeds were available to use for rehabilitating other residences for administrative costs or other purposes when ‘ operated from a leased office at from its inception through expenditures_for administrative services totaling ' accounting_records report cash residences ata 886-armey form orm bb6-a - internal_revenue_service _- fixed assets page of gh of the treasury ners form 886a explanation of items department of the treasury - internal_revenue_service name of t schedule no or exhibit yeat period ended and ampeye ‘ the city of on division reviewed financial records of and conducted a follow-up review on issued a finding that lacked docamentation to support income eligibility of clients incomplete and disorganized client files the need for documentation te support match funds and absence of detalled statements of receipts and disbursements by property and for administrative costs had failed to complete an external audit of its financial statements as required under its i also reported its concems about ported that contract with the city and pointed this out in a letter to dated under terms of its contract with the city was required to provide audited financial statements from its inception through no later than the city did not receive audited financial statements from at that point or subsequently on suspended distribution of grant funds pending receipt of audited financial statements contacted deputy city manager for the the city notified that ithad ‘ was engaged by the city on of the condition of assessment specified additional procedures for investigation financial records on perform in order to complete their filed federal form_980 return of organization exempt from income_tax for the period ended ‘ no other such forms were filed for subsequent periods on police when an undercover officer saw him exposing himself inside his vehicle at shortly atter the arrest the board_of directors voted to remove __ as prosident of the organization for moral reasons and for misappropriations of was arrested by president of organizational funds on provided access to the office of personnel met with offices ‘and described the general layout of at records contained in the office personnel collected all available documents relating to the operations of assembled the collection in approximately hoxes city of later that week collected the boxes from record custodian the boxes were subsequently department of justice and are currently under their control i with the assistance of city of office and stored them with the city tumed gver to attornay's from the red a kssate ba cis borg service form 886-amev to conduct an initial the city on and employees form 886a department of the tressury - internal revenue sexvice name of taxpayer explanation of items schedule no or exhibit year period ended chairman of __ board_of directors participated voluntarily in on an interview by information that he had gathered concerning respect to vehicles purchased by workpaper through ‘ provided ‘ with useful i operation particularly with a transcript of i findings is at imaged hard drives of the desktop and laptop computers in office _cpa provided copies of the quickbooks electronic records that he had prepared and maintained for statements from the office of totaling recovered and copied bank also found undeposited payroll checks provided the city of submitted to the city by containing receipts for expenditures related te each property rehabilitated documents correspondence and analysis prepared by the city of and e-mail and other correspondence related to staff during inspections conducted at with contracts with folders ‘and provided coples of all their work papers and copies of other information retained in their audit files concerning the above referenced investigation into the - assessment service on to the internal revenue financial records of the condition of subsequent to the arrest of on y director and ‘ the board_of directors of on ‘ the remaining members of the board_of directors voted three to one to dissolve the board_of directors by unanimous vote and according to our contract with the city of pertaining to do ralinquish all assets belonging to and to the city of board according to the city of dissolution of has been filed with the state of ' was the lone board member voting against the dissolution of the attorney no formal documentation for the my sand prior tc director resigned from tof the treasury - internal_revenue_service txed assets page of rs form 886-a pev s-68 form 886a name of taxpaver depastment of the treasury - i servi explanation of items schedule no or exhibit year period ended on purchase of a o- issued documentary fee price to - workpaper to ‘for the a teller check for sales_tax of and trade payoff tax registration fees of brought the purchase title for this automobile was found in the a through office listing as the purchaser workpapers review of the general ledger showed the purchase_price being recorded as a cost of sales in account materials workpaper _ -burchased assets totaling ine __25 follows on issued check number to ‘for workpaper - instructed the accountant to charge the expense to the of the general ledger for account property as machinery costs workpaper areview showed the cost was entered into the fixed asset machinery and equipment workpaper records and a separate investigation by ‘revealed that the purchase was for a for not been located the aview of chairman of the board boat title for this boat has had header for the cut out and removal of a chain link the removal of a wood fence the cutting down and removal of three trees and issued check number for to on in thelr files an invoice with a fence the leveling of a back yard through the invoice was actually for the purchase of a stands for workpapers a review of the certificate of title found in the purchaser of the genoral ledger for property as a cost_of_goods_sold in account wworkpaper showed the cost of the office showed as through areview of the being charged to the cost - subcontract workpaper on account issued check number for to father the check was recorded on the general ledger as a loan in other loans a car title was found in the office showing through -s_sé iy w worrkpapors as the owner and the sales priceas title dated an application_for was asso found in the _ office this tite showed the being gifted to on acashier’s check was then issued to ‘issued a check to the purchase a from or used the cashiers check to a review of the general form 886-a mrev de of the treasury - internal revenue secvice eixed assets page of form 886a department of the treasury - intemal revenve service name of taxpaver explanation of items schedule no ar exhibit year pesiod ended ledger indicated the purchase of the motorcycle was recorded in cost of sales account purchases workpaper garage area of the - the application_for by office sertificate of title was attached and a blank check signed ‘was attached to pay the registration workpaper artnership office the title _ amotorcycle was found in the was found in ' the check was the title is dated through 'was listed as the owner applicant on w noted that a check was written to an application_for tide was filed out indicating sold the motorcycle to through signed the title workpapers on - ly a manual check number was written to o for a cashier's check copy was found in an ’ checkbook made out to property as a subcontract cost in a cost_of_goods_sold account workpaper the cost was charged to was found in atitle office for a boat but it is open and does not indicate the name of the purchaser workpaper man named sold his boat to pera discussian between ‘and a wa and told him that he had the boat was owned by his wife's company the seller's name on the title was on ‘issued check number for to for payment of an invoice received for repairs to a hoat workpaper these costs were entered into general ledger account other loans - on the purchase of a boat trailer investigated the trailer purchased from‘ issued check number for the chairman of the board_of directors to for warks at contacted j and asked him about the trailer t indicated that he and i were each to contribute were going to purchase a boat trailer they wrote check to idicated that the trailer was never delivered and he returned the to had no explanation for the apparent discrepancy between the agreed to payandthe _ recorded the purchase in account check amount machinery and equipment s goneral ledger ‘issued check qn purchase of a purchase_price was recorded in fixed asset account no title for this auto was found areview of the general ledger indicated the to auto for the transportation equipment form 886-a gev department of the treassiry - intemal revenue service fixed assets page of form bb6a name of taxpayer department of the treasury internal revesme sexvice explanation of items schedule no or exhibit year pesiod ended on’ contacted in an attempt to determine the assets seized from the city of possession the following _ ' the revenue_agent for the intemal revonue service ‘or the city of stated that the city of has in their and currently in the control of work trailer could be a boat trailer bank account with office equipment such as desks and chairs etc stated that the following assets were currently in lock-down at boat called the vellow boat stated that the following assets were in the possession of _ law argument and rationale sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net earings inures to the benefit of any private_shareholder_or_individual sec_1 a -i c of the regulations defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general private_shareholder_or_individual is considered an insider with respect to the exempt_organization form 886-a ctev as8 fixed assets page of - internal revenue servi t of the t ry form_886 a explanation of items departwent of the treasury internal revenwe sexvice schedule no or exhibit year period ended name of taxnavee sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section section -1 c regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt pusposes the of any unjust enrichment whether out of gross or net_earnings may constitute inurement sec_1 c -1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals inuroment is concemed with the direct transfer of income or provision of services unrelated te exempt purposes sec_1 -1 ai tii of the requlations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by private interests the organization's activities must be broad enough in scape to confer a public bonefit versus serving to benefit only a few the burden is on the sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it ls necessary for an organization to establish that it is not organized or operated for the bonofit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests section on dollar_figure 1icms -1id of the reqguiations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am form 886-amev ent of the treasury - internal_revenue_service ixed assets page of form 886a name of taxpayer department of the treasury - internal revenne service explanation of items schedule no or exhibit year petiod ended gampaign acad v commissioner 92_tc_1053 see also gid dominion box co ing v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benofit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes supra pincite6 ve im gam ' sec_1 a -lfc of the regulations states that t he words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization nee miz aw psoy_f c ct_cl the court found that the ‘commissioner acted properly in revoking exemption under sec_501 on the grounds of inurement to the controlling officers and their families the inurement included but was not limited to payments to the families as follows automobile education and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household famishings and appliances and golfing equipment in 412_f2d_1197 ct_cl the facts invelved classic across-the-board channeling of an organization's funds to those in control of the organization in that case a wide variety of devices were employed including fees commissions excessive rental payments loans and excessive_salaries to divert the organization's funds to its founder l ron hubbard and his immediate_family the principle of inurement was heatly summarized when the court stated what emerges from these facts is the inference that the hubbard family was entitled to make ready personal_use of the corporate earings as stated above sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual the private interest of the then eo president section of this report purchased assets for the personal_use and benefit of in addition sec_1 a -tielof the regulations defines a private shareholder or detailed in the facts form 886-a mev ke a ssets pa ge revenue service form 886a explanation of items of the tressury - i service al revenve dep schedule no or exhibit year period ended name nf taynawee individual as those persons having a personal and private interest in the activities of an organization in the case of private interests would be those of the then president ay the personal and therefare net_earnings inured to the private benefit of the president in the form of asset acquisitions in violation of section _ boi c of the code thus causing the loss of exempt status taxpayer’s posit the eo and or their representatives have not provided any information as to their position at this time osition governm conclusion based on the foregoing reasons the organization does not quality for based on the facts of the examination the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked effective exemption since the purchasing of assets for the private and personal_use of the then president or persons controlled directly or indirectly by him clearly henefit their - private interest as noted above an organization that operates for the benefit of private interests such as designated individuals by definition does not operate exclusively for exempt purposes - internal revenu d _ orixed assets page 9_of 886-amev of the treasury f onm b86-aqevs- ie service
